DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims are replete with errors
The claims appear to be a translation of a foreign document and they are difficult to understand so the applicant is asked to proofread the claims to make sure they are correct.  The examiner would like to point out that only a seal is claimed and there is a lot of claim language that appears to be what is around the seal to which this does not appear to be positively claimed.  There are also instances to which the examiner is not sure what the applicant is claiming, for example in claims 1, 4, 7 and 8 “at its off-stem corner” there is no stem claimed and things are “fitted over the cylindrical stem or shaft” or “fitted together over the spherical stem shoulder” which are never claimed and clearance is claimed but not the shoulder and stem housing that are providing the supposed clearance.  There are parentheses in the claims 1, 4, 7 and 8 and it is unclear if this is part of the claim or not.  In claims 4 and “the spherical stem” is not referenced previously thus the claim is unclear and indefinite.  The claims use the pronoun “its” 7 times (cl. 1, 3, 4, 6-9) and “their” in claims 4 and 8 and this is deemed unclear as to what “its” and “their” are referring to so change to the actual claim limitation to which they are referring.  Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 9 is dependent upon multiple claim 10.  See MPEP § 608.01(n).  Accordingly, the claim 10 cannot be treated on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 7, 9/7, (claim 10 is a multiple dependent claim upon a multiple claim which cannot be done in US practice thus cannot be included in the restriction) drawn to ring seal having nonmetallic material for a cylindrical stem or shaft, classified in F16J 15/3284.
s 4-6, 8, 9/8, (claim 10 is a multiple dependent claim upon a multiple claim which cannot be done in US practice thus cannot be included in the restriction), drawn to a ring seal having non-truncated corners for a spherical stem shoulder, classified in F16K 5/0689.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not have non-metallic materials.  The subcombination has separate utility such as in a non-metallic area.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden on the examiner as there would different searches and consideration for each group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
	Species I of Figs. 1-5 (which appear to go to claims 1 and 4 and dependents)
	Species II of Figs. 6-7 (which appear to go to claims 7 and 8 and dependents). 
	The species are independent or distinct because they go to specific claims and not others. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There would be a serious search and/or examination burden on the examiner as there would different searches and consideration for each species.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement as there were other issues that needed to be fixed before examination.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/

571-272-4921